DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 12 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/21/2021.

Claim Objections
Claims 1, 4 and 7 are objected to because of the following informalities:  
Regarding claim 1, lines 7-8 inconsistently recite the terms “putting” and “filling” to describe the same process. The terms should be amended to match for consistency and to place the claim in better form.
Regarding claim 4, in line 1 the limitation “a process” should be changed to “the process” since the limitation “cooking” was previously recited in claim 1.
Regarding claim 7, in lines 1-2 the limitation “sealing the empty can and the can cover” should be changed to “the empty can and the can cover are sealed” to place the claim in better grammatical form. See also rejection under 35 USC 112(b) below for “the empty can”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: transmission mechanism in claim 11. See also rejection under 35 USC 112(b) below.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 2, 5-6, 8 and 10-11 are are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, in lines 1-2 the limitation “wherein containing the first solid-state food into a netlike ventilation container” renders the claim indefinite since the limitation is grammatically ambiguous and therefore unclear as to exactly what is being claimed. If applicant intends to claim that the first solid-state food is placed into a netlike ventilation chamber, the limitation should be amended to recite “wherein the first solid-state food is placed into a [netlike] (see rejection below regarding “netlike”) ventilation container” or something similar.
In line 2, the term “netlike” renders the claim indefinite since it is unclear exactly what feature(s) are encompassed by the term “like”. For example, it is unclear if the term “netlike” encompasses only net structures, i.e. many evenly distributed apertures throughout, or can include structures with only one or two apertures, is flexible or rigid, etc. MPEP 2173.05(b)III.E. recites “The addition of the word "type" to an otherwise definite expression (e.g., Friedel-Crafts catalyst) extends the scope of the expression so as to render it indefinite. Ex parte Copenhaver, 109 USPQ 118 (Bd. Pat. App. & Inter. 1955).” 
In line 4, the limitation “onto a roller, a baking tray, and a frying pan” renders the claim indefinite since it is unclear if the limitation is intended to claim alternatives, i.e. onto one of a roller, baking tray, or frying pan, or intended to claim that all three features 
Regarding claim 5, in line 2 the term “cooking” renders the claim indefinite since claims 1 and 4, from which claim 5 depends, do not recite “cooking” the second solid-state food. It appears the term should instead recite “cooling” as recited in claim 1 line 6. If this is the case, the rejection can be overcome by amending the term “cooking” to instead recite “cooling”.
Regarding claim 6, in lines 3-4 the limitations “sterilized empty can” and “sterilized can cover” render the claim indefinite since these limitations are not recited in claim 1. Specifically, claim 1 recites “a sterilized can body”. It is unclear if the “sterilized empty can” and associated “can cover” recited in claim 6 are referring to the “sterilized can body” recited in claim 1, or some other sterilized can. In the case that these limitations of claim 6 are indeed referring to those of claim 1, the rejection can be overcome by amending claim 6 to reflect the language used by claim 1, i.e. “can body”. It is noted that the respective limitations of dependent claim 7 should also be amended accordingly.
Regarding claim 8, in line 2 the limitation “a can cover and an empty can” renders the claim indefinite for the same reason stated for claim 6. It is unclear if this limitation refers to the “can body” recited in claim 1, or some other feature.
Regarding claim 10, in line 2 the limitation “after canning” lacks clear antecedent basis. While claims 1 and 8 do recite a can and sealing said can, it is unclear exactly which portion of the claimed process applicant considers the “canning” step to be 
In line 2, the limitations “the gas pressure” and “the aseptic gas” lack clear antecedent basis since claim 1 does not recite these features. The rejection can be overcome by amending the limitation “the gas pressure of the aseptic gas” to simply “a gas pressure”. The limitation of “aseptic gas” can be removed since claim 1 already recites an “aseptic environment”, and thus the limitation “aseptic gas” does not significantly add to the claim.
Regarding claim 11, in line 3 the limitation “a sterilization pot” renders the claim indefinite since it is unclear if said limitation refers to the “sterilization pot” recited in claim 1, or some other sterilization pot. In the case of the prior, the rejection can be overcome by amending “a sterilization pot” to instead recite “the sterilization pot”.
In line 3, the limitation “transmission mechanism” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification provides no indication for one of ordinary skill in the art to determine what structural feature(s) are encompassed by the limitation “transmission mechanism”. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claims 7 and 9 are rejected by virtue of their dependence on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-4, 6-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Van Appeldoorn et al. (US 2010/0178401 A1), hereon referred to as “Appeldoorn” in view of Nakatani et al. (US 5,546,854) and Price et al. (US 2013/0059048 A1).
Regarding claim 1, Appeldoorn teaches a process for production of a stabilized packaged food product (figure 1; abstract) comprising putting rice and other foods into trays 5, the trays on conveyors 27 and 28 fed to pressure lock 2 of pressure vessel 3 (paragraph 61), the pressure vessel comprising a conveyor 10 to move trays 5 containing the food through the sterilization zone 7 of the pressure vessel 3, where the sterilization zone 7 comprises steam spray nozzles 6 which supply steam at a temperature of 135oC and a pressure of 0.3 MPa gauge to heat and sterilize the food (paragraph 63), and a sealing zone 9 comprising an ultrasonic or thermal sealing tool 17 for sealing a lid to the trays 5 (paragraph 64). The heating step ensures complete hydration of the food such that further cooking is not required (paragraphs 28 and 39), 
The food is construed to be a “solid-state” food since the foods described, e.g. rice, carrots, mushrooms (paragraph 61) are known “solid” foods. The cooked food is construed to be the “second solid-state food”. The limitation “sterilization pot” is given its broadest reasonable interpretation to mean any vessel which carries out a sterilization process. The pressure vessel 3 is construed to be a “sterilization pot” since it provides the same function as applicant’s claimed invention, i.e. sterilization by increased temperature and pressure.
Appeldoorn does not teach closing a pot cover of the sterilization pot.
Nakatani et al. teaches a process for sterilization of solid food (abstract) comprising a sterilization chamber 3 having gate valves 10 and 30 (figure 4; column 8 lines 54-58), where the gate valve 10 is closed to increase the pressure of the regulating chamber 2 (and sterilizing chamber 3) with steam injection (column 13 lines 5-11). The gate valves are construed to be a “pot cover” of the sterilization pot since the valves provide the same function of sealing the sterilization chamber to allow pressure buildup. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Appeldoorn to close a “pot cover” of the sterilization pot 3 as claimed since the reference already contemplates the sterilization pot 3 having 
Appeldoorn does not teach putting the second solid-state food into a sterilized can body and sealing the body after filling.
Nakatani et al. further teaches the trays 90 comprise a bottom plate 91 comprising a number of small through bores 92 which facilitate sterilizing fluid to pass the bottom plate to reach the entire surface of the food (figure 5; column 8 lines 10-16). The sterilized food is moved to a delivery section comprising a packaging station housed in a clean room (aseptic), where the food is removed from trays 90 and packed in sterilized containers and sealed (column 12 lines 32-42).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Appeldoorn to use a separate tray during the sterilization process, and move the food from the sterilization tray to its final package after sterilization in order to similarly use a tray that includes bores, thereby allowing the steam to reach the entirety of the product as taught by Nakatani et al., resulting in more uniform heating and sterilization. For clarification, it is noted that Appelboorn already teaches sealing the final packaging in the sterilization pot. Therefore the modification above would maintain this feature, where transferring the sterilized food from the sterilization tray to the final packaging would also occur in the sterilization pot to maintain said sterility. 
Appeldoorn does not teach cooling the second solid-state food in the sterilization pot prior to placing the food into a sterilized can body.
Nakatani et al. further teaches cooling chamber 4 is provided between sterilizing chamber 3 and the packaging station (not shown) downstream of delivery section 6, where the cooling chamber has cooling means 43 for maintaining the chamber at a lower temperature and thereby cooling the food after sterilization (column 2 lines 59-60; column 12 lines 3-10 and 25-27). Therefore the food is cooled in the same system as the sterilization, and prior to placing the food in the sterilized packaging of the preceding combination.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Appeldoorn to cool the food in the aseptic environment of the sterilization pot prior to sealing the can body since the reference already contemplates a desire to cool the product to avoid risk that steam pressure inside the package would cause bursting after leaving the pressure vessel (paragraph 33), where all processes are performed in a sterile environment (paragraph 37), to immediately cool the food after sterilization and filling in order prevent overheating/overcooking of the food which can result in degraded quality, and since applicant’s disclosure does not indicate criticality of when the cooling step is performed, where selection of any order of performing steps is prima facie obvious in the absence of new or unexpected results In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).
Appeldoorn does not specifically teach the packaging is a “can” as is understood in the art. 
Price et al. teaches a retort container (abstract), where the container can be used to sterilize and package food product (paragraph 30), comprising a metal end 30 (lid) and container body 22 (paragraph 53), the body being formed in a tube shape (figures 1 and 4) and thus construed to be a type of “can”, the metal end 30 having a chuck wall 38 which is slightly larger diameter than the inner diameter of the container body and thus construed to be “press-fitting” into the body during closure (paragraph 55), where the metal end 30 and container body are mated by a crimp seam 40 which deforms (buckle) a portion 36 of the metal end, and further heat sealing the metal end to the body to impart “blow-off” resistance during retort or other high-internal-pressure conditions (paragraph 58).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Appeldoorn to use a “can” as the packaging material since the particular type of container would have been a matter of manufacturing choice based on the type of food and the desired appearance of the package, where “crimping” and “heat-sealing” are well known methods of canning foods, and similarly to allow the package to endure increased temperatures/pressures, storage and transportation without the lid and container body separating.
Regarding claim 2, in view of the rejections under 35 USC 112(b) above, the term “netlike” is interpreted to mean any vessel having at least one aperture, and the limitation “onto a roller, a baking tray, and a frying pan” is interpreted to be alternatives. Additionally, the term “or” indicates alternatives, where claim 2 is interpreted to recite alternatives of “netlike ventilation container…food into the sterilization pot”, or “hanging…in the sterilization pot, or “placing the first…frying pan in the sterilization pot”. 
The combination applied to claim 1 teaches the food is placed into trays 90 comprise a bottom plate 91 comprising a number of small through bores 92 which facilitate sterilizing fluid to pass the bottom plate to reach the entire surface of the food (Nakatani et al. figure 5; column 8 lines 10-16). The food is placed into the tray 90 in a receiving section 11 and subsequently moved into the heating device, starting at preheating chamber 12 upstream of sterilization chamber 3 (column 9 lines 1-10). The same combination is applied to claim 2 and would have been obvious for the same reasons stated for claim 1.
Regarding claim 3, Appeldoorn teaches conveyor 10 moves trays 5 containing the food product in the sterilization pot 3 (paragraph 63).
Regarding claim 4, Appeldoorn teaches injecting steam into the sterilization pot to increase the temperature of the interior of the pot to a preset cooking temperature and pressure (paragraphs 20 and 63), and steaming the first solid-state food in the sterilization pot for a preset time to obtain the second solid-state food in an aseptic state (paragraphs 21-22). It is noted that the term “and/or” is interpreted to mean a choice can be made between the terms “and” and “or”, where the term “or” implies and alternative limitation. For the sake of examination, the term “or” is chosen, therefore lines 8-9 of the claim are interpreted to not be required. 
Appeldoorn does not teach exhausting air.
Nakatani et al. further teaches the sterilizing chamber 3 comprises exhaust means 36  for drawing unnecessary fluid from the sterilizing chamber (column 10 lines 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Appeldoorn to exhaust air as claimed in order to purge any excess air in the sterilization pot with the injected steam, thereby facilitating heating, sterilization and cooking, and further to allow for control of the pressure within the sterilization pot as taught by Nakatani et al., particularly since Appeldoorn teaches wanting a specific pressure range during heating (paragraph 63).
Regarding claim 6, Appeldoorn teaches the final container is sterilized and sealed with a cover (paragraph 30). The combination applied to claim 1 teaches cooling the second solid-state food and placing said food into sterilized packaging in an aseptic environment (Nakatani et al. column 2 lines 59-60; column 12 lines 3-10, 25-27 and 32-42). The same combination is applied to claim 6 and would have been obvious for the same reasons stated for claim 1.
Regarding claim 7, Appeldoorn does not teach the sealing includes buckle, high temperature, or adhesive press-fitting.
Price et al. teaches the metal end 30 having a chuck wall 38 which is slightly larger diameter than the inner diameter of the container body and thus construed to be “press-fitting” into the body during closure (paragraph 55), where the metal end 30 and container body are mated by a crimp seam 40 which deforms (buckle) a portion 36 of the metal end, and further heat sealing the metal end to the body to impart “blow-off” 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Appeldoorn to use buckle or adhesive press-fitting for the same reasons stated for claim 1, particularly to prevent unintended separation of the cover from the can body during high-pressure conditions, transport, or storage.
Regarding claim 8, Appeldoorn teaches the tray 5 and sealing tool 17 are contained within the sterilization pot 3, said pot including sterilization zone 7 (figure 1; paragraph 64). Additionally, the tray is maintained in a sterile environment throughout the process (paragraph 41), and fans circulate steam throughout vessel (paragraph 63). Therefore the tray and cover would have naturally been sterilized during the cooking process as they are in thermal and fluid communication with said sterilization zone.
Regarding claim 11, in view of the rejections under 35 USC112(b) above, the limitation “transmission mechanism” is interpreted to be a conveyor, and “a sterilization pot” is interpreted to be the sterilization pot recited in claim 1. Additionally the limitation “robot arm” is not defined by the specification to include any specific structure, therefore the limitation is given its broadest reasonable interpretation to mean a device which is capable of performing any maneuver to move a material.
Appeldoorn teaches the sterilization pot 3 comprises a movable anvil 18 for lifting the trays in the sealing zone, therefore construed to be a type of “robot arm”, a sealing tool 17, and a conveyor 10 (figure 1; paragraph 64). These devices are housed within sterilization pot 3, where the entire pot is sterilized through heated steam as previously .

Claims 5 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Appeldoorn (US 2010/0178401 A1) in view of Nakatani et al. (US 5,546,854) and Price et al. (US 2013/0059048 A1) as applied to claims 1-4, 6-8 and 11 above, and further in view of Brody et al. (US 4,409,775) and Auer et al. (DE 10028183 C1). 
Citations to Auer et al. are made with respect to the translation provided with this office action.
Regarding claim 5, Appeldoorn does not teach, after cooking, releasing the steam pressure in the interior of the sterilization pot and evacuating the interior to decrease the temperature in the pot, while injecting an aseptic gas.
Brody et al. teaches a process for aseptic packaging of foods (abstract) where the packaging occurs in a sterile inert atmospheric environment, the packaging apparatus being pre-sterilized by steam (column 12 lines 14-19).The package itself is sterilized, filled with sterile food, and closed in an inert commercial sterile atmosphere to ensure the head space of the package is filled with the sterile inert gas (column 4 lines 7-21). Packaging the food in an oxygen reduced or free environment minimizes oxidization of substances in the food, thereby preserving desired substances such as vitamin C, flavor and color (column 3 lines 6-14 and 21-28). The oxidation issues can arise from condensation of head space steam during sealing (column 3 lines 19-24). Additionally, the interior of the system is maintained at positive pressure of inert 
Auer et al. teaches a method for sterilization of a food product (paragraph 1) comprising sterilizing the food with steam at a desired pressure and temperature (paragraphs 16-17), cooling by injecting a sterile inert gas such as nitrogen while the pressure is released, and packaging in an aseptic environment (paragraphs 11, 17-19).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Appeldoorn to release the steam pressure of the sterilization pot and evacuate the pot to decrease the temperature while injecting an aseptic gas since Appeldoorn teaches sealing the packaging in the sterilization pot, where the food is exposed to steam prior to sealing (paragraph 64), and therefore to replace the steam headspace in the packaging with that of and inert gas, thereby minimizing oxidation of the food as taught by Brody et al., where injection of an aseptic gas during cooling is acknowledged by the prior art as taught by Auer et al., and therefore to cool the sterilization pot without reintroducing contaminants.
Regarding claim 9, the combination applied to claim 8 teaches injecting an aseptic gas into the sterilization pot while sealing the packaging. The same combination is applied to claim 9 and would have been obvious for the same reasons stated for claim 8.
Regarding claim 10, Appelboorn does not teach the gas pressure of the aseptic gas in the sterilization pot is greater than the external gas pressure of the sterilization pot as claimed.
Brody et al. further teaches the interior of the system is maintained at positive pressure of inert atmosphere to ensure against entry of microorganisms or outside air into the system (column 7 lines 65-68).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Appelboorn such that the gas pressure of the aseptic gas is greater than the external gas pressure in order to similarly prevent entry of microorganisms and air back into the sterilized device, thereby preventing recontamination and/or increased oxygen in the packaging headspace (which would cause oxidation as taught by Brody et al. and stated for claim 5).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yum et al. (US 9,352,862 B2) teaches a method of manufacturing cooked rice (abstract) comprising exposing the rice to steam to sterilize and cook the rice, where the packaging is sealed using inert gas (column 3 lines 14-27).
Beaulieu (US 2009/0074923 A1) teaches a method of producing a packaged food (abstract), where a substantial majority of the process is carried out in a sterile environment of the system 10 (figure 1; paragraph 34), and the product is packaged under a sterile nitrogen environment (paragraph 44).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KIM whose telephone number is (571)270-0338.  The examiner can normally be reached on 9:30-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571)-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN KIM/Examiner, Art Unit 1792